--..   .




                OFFICE OF THE ATTORNEY GENERAL             OF TEXAS
                                  AUSTIN



                                                           4prll14, 1959




                                                     89, ia which you
           ask ii   It ie                              for a telephone
           in the horv o                               0 says it 18 ueed
           •XC~US~VS~Y      r                         en   noelrod.

                                                     to Vol. 11, Tuae
                                                     as rollorer
                                                t   pm8     or   th8
                                                *I)lx a ep t
                                                           th o u
                                                a n6do tino din
                                                    T h eetatutee


                                * a o ur t,
                                          th e medium
                                                    th r o u gw
                                                              hh ic h
                                aouutlre lot , end iron three
                                00~ all authority veetoitin the

                     The uriediatlon0r the Ooleml8sioner8*     oollrt
           18 limited etr i atly to *aountp buelneea*, and the   in-
           ltallation 0r a telophono in t& hoppr0r thm aomleeionor
           do88 not appear to oome wlthln the    ola8elfloatlonor
           aounty bueineee .
                                                            V




BPn.Frankuri&bt,Apri114,1939,         Pag 9


          It 18 our opinion thst nelther tha Gvn8titutioa
o tTex no
       a srthe statutes   lxpraeely or inpliably give to
the urbers or the commlealomre~   court authority to In-
stall telephome in thair homes and charge the expense
of earn against the aounty.
                                    very truly yours



             (S+W
                               BY
                                              3. P. Wtts
                                                Assistant
wPW:AW
APPROVED:
Gerald c. Mana      (sleaed)
ATTOIFIEYGBWERALOF TFXAS